 



Exhibit 10.2

THE HARTFORD

FORM OF NON-QUALIFIED STOCK OPTION, PERFORMANCE SHARE AND RESTRICTED STOCK UNIT
AWARD

[DATE]

[Key Employee]
[Address]
[City, State, Zip]

I am pleased to inform you that effective [DATE], the Compensation and Personnel
Committee (the “Committee”) of the Board of Directors of The Hartford Financial
Services Group, Inc. (“The Hartford”) approved an award on your behalf under The
Hartford’s Long-Term Incentive Compensation Program. Your award is comprised of
three parts: a stock option, performance shares and restricted stock units.

You have been granted a non-qualified option to purchase all or any portion of
x,xxx shares of common stock of The Hartford under the terms of The Hartford
2005 Incentive Stock Plan (the “Plan”) at an exercise price of $[XXX] per share,
the New York Stock Exchange closing price of The Hartford’s common stock on
[DATE] (the date of grant of the option). [TIER 1 EXECUTIVES: This option will
become exercisable at the later of (i) [third anniversary of the date of the
grant], or (ii) the date the closing market price of The Hartford’s common stock
on the New York Stock Exchange has equaled or exceeded 125% of the exercise
price for a period of ten consecutive trading days. However, any unexercised
portion of your option expires in full on [ten years following the date of the
grant].] [TIER 2 EXECUTIVES: This option will become exercisable in three
consecutive annual installments, each equal to one-third of the shares subject
to the option, as follows: one-third will become exercisable one year after the
date of grant, an additional one-third will become exercisable two years after
the date of grant, and the remaining one-third of the option will become
exercisable three years after the date of grant. However, any unexercised
portion of your option expires in full on [ten years following the date of the
grant].]

You have also been granted x,xxx [operating division] performance shares of The
Hartford’s common stock under the terms of the Plan. This is a contingent award,
and the extent to which you may ultimately receive all or any of these
performance shares depends upon continued employment and whether and to what
extent, as determined by the Committee, the following performance objectives are
achieved over the three-year performance period: [performance objectives]
relative to targets established by the Committee.

You have also been granted x,xxx restricted stock units of The Hartford. Each
restricted stock unit award represents a contractual right to receive, pursuant
to the terms of the Plan, one share of common stock of The Hartford per
restricted stock unit at the end of the three-year period from [DATE – DATE]
(the “Service Period”). This is a contingent award, and remains subject to
forfeiture pending completion of the Service Period. Your restricted stock unit
account will be credited with dividend equivalents, which are subject to the
same terms and conditions as the restricted stock units to which they relate.
These dividend equivalents will be deemed reinvested in a number of restricted
stock units determined based on the fair market value of The Hartford common
stock on the date the corresponding common stock dividend is payable to
stockholders.

For performance shares and restricted stock units, if your active employment
ceases during the applicable three-year period, and you then satisfy the rules
for Total Disability or, if your were hired before 2002, Retirement under the
Plan, you will receive, following the end of the period, a prorated award for
the portion of the period you were actively employed.

The estimated value of your long-term award (the option, the performance shares
and the restricted stock units) as of the date of grant was $[XXX]. Ultimately,
the value of the award will depend on the stock price at the time of option
exercise (or at the end of the Service Period in the case of restricted stock
units), whether and to what extent the performance share objectives are
achieved, and other factors.

Enclosed is information related to performance shares. More information on
option awards and restricted stock units can be obtained from The Hartford’s
Intranet Directory as follows:

From iConnect, select the HR Source tab. From the center of the screen, click on
the small red box which says Visit HR Source Online. Select the Compensation
tab. Select the appropriate item from the drop-down menu under the Long-Term
Incentives. Some of the information and documents available include the
following: The Hartford 2005 Incentive Stock Plan Prospectus, Beneficiary
Designation Forms, Service Provider to Contact, and award treatment upon
termination of employment.

You are strongly urged to review all of the above documents, as well as the
other information provided, at your earliest convenience.

If you cannot access the information, please contact Executive Compensation, The
Hartford, HO-1-141, Hartford Plaza, Hartford, CT 06115, (860) 547-4560, for
paper copies.

 



--------------------------------------------------------------------------------



 



– 2 –

Please note that this letter, along with the Plan and the enclosed information
relating to performance shares, constitute your option, performance share and
restricted stock unit agreement with The Hartford. Although you are not required
to sign any formal documents, your option and performance share and restricted
stock unit grants are subject to all of the terms and conditions of the Plan, as
it may be amended from time to time, and all of the rules, procedures and
interpretations of the Plan that the Committee may adopt from time to time. You
have already received information about exercising your options from the Plan’s
stock option broker. These exercise procedures must be followed, and may change
from time to time.

Your selection as an award recipient is significant recognition of your past and
anticipated future contributions to The Hartford’s success. Please accept this
award with my warm congratulations.

Sincerely,

(-s- Ann de Raismes) [y09342y0934201.gif]

 



--------------------------------------------------------------------------------



 



THE HARTFORD

FORM OF KEY EMPLOYEE RESTRICTED STOCK AWARD

     
Notice of Award / Award Agreement
  [DATE]
 
   
[Name]
   

  THE HARTFORD FINANCIAL SERVICES GROUP, INC.

Effective this date, you have been granted a restricted stock award as
summarized below:

The Hartford Financial Services Group, Inc. (“The Hartford”) Restricted Stock
Award
(Under The Hartford 2005 Incentive Stock Plan (“the Plan”))

[XXX] Shares of The Hartford Common Stock

This award of restricted stock is subject to the period of restriction as
indicated below during which you may not sell, exchange, transfer, pledge,
hypothecate or otherwise dispose of the shares awarded. One or more legended
stock certificates evidencing your award will be held by The Hartford during the
period of restriction. While your shares are being held by The Hartford, you
will enjoy the benefits of share ownership including dividend payments and
voting rights. Unless otherwise provided by the Plan, your shares will vest
provided that you are continuously and actively employed by The Hartford until
the end of the restriction period, at which time you will be issued one or more
unrestricted stock certificates after satisfactory payment of applicable taxes.
For further details regarding your award, including circumstances in which your
shares may vest earlier than the time identified below, refer to the Summary of
the provisions of the Plan relating to restricted stock attached hereto as
Attachment A and the copy of the Plan attached hereto as Attachment B. One or
more beneficiaries for your shares may be designated on the Beneficiary
Designation Form attached hereto as Attachment C. Unless revoked, your
Beneficiary Designation will apply to all restricted shares previously awarded
to you under the Plan and any restricted shares that may be awarded to you in
the future under the Plan. Should you wish to make a beneficiary designation,
the Beneficiary Designation Form must be returned to Executive Compensation,
HO-1-141, The Hartford, Hartford Plaza, Hartford, CT 06115. If the form is not
returned to Executive Compensation, your shares transferable to a designated
beneficiary will be transferred to your estate in the event of your death,
except to the extent you previously filed a Beneficiary Designation Form
applicable to future awards under the Plan.

     
RESTRICTION PERIOD:
  1/3 of shares awarded – [3 years from date of award]

  2/3 of shares awarded – [5 years from date of award]

Your restricted stock award is subject to the terms and conditions set forth in
this notice, the attached Summary, the Plan, and the administrative rules,
procedures and interpretations adopted pursuant to the Plan, and such amendments
as may be made to each of the foregoing from time to time. The foregoing
documents, including any amendments, collectively constitute your restricted
stock award agreement with The Hartford for purposes of the award referred to
herein.

(-s- Ann de Raismes) [y09342y0934201.gif]
Ann M. de Raismes
Executive Vice President, Human Resources
The Hartford Financial Services Group, Inc.

Business Address:
THE HARTFORD
HARTFORD PLAZA
HARTFORD, CT 06115

 



--------------------------------------------------------------------------------



 



THE HARTFORD

FORM OF RESTRICTED STOCK AWARD FOR NON-EMPLOYEE DIRECTORS

     
Notice of Award
  [DATE]
 
   
[NAME]
  THE HARTFORD FINANCIAL SERVICES GROUP, INC.

Effective this date, you have been granted a restricted stock award as
summarized below:

The Hartford Financial Services Group, Inc. (“The Hartford”) Restricted Stock
Award
(Under The Hartford 2005 Incentive Stock Plan (“the Plan”))

[XXX] Shares of The Hartford Common Stock

This award of restricted stock is subject to the period of restriction as
indicated below during which you may not sell, assign, transfer, pledge or
otherwise dispose of the shares awarded. A legended stock certificate evidencing
your award will be held by The Hartford during the period of restriction. While
your shares are being held by The Hartford, you will enjoy the benefits of share
ownership including dividend payments and voting rights. Your shares will vest
provided you actively and continuously serve as a director of The Hartford until
the end of the restriction period (unless otherwise provided by the Plan). Your
shares may vest before the end of the restriction period in certain
circumstances described in the Plan. When your shares vest, you will be issued
an unrestricted stock certificate for the applicable number of shares. However,
resignation from the Board will result in a forfeiture of all shares not vested
at the time of such resignation, unless otherwise determined by the Compensation
and Personnel Committee of The Hartford Board. For further details regarding
your award, refer to the Prospectus attached hereto as Attachment A, which
includes a copy of the Plan as well as a brief summary of the Federal tax
consequences of your award. Attachment B is the Administrative Rules for the
Plan. One or more beneficiaries for your shares may be designated on the
Beneficiary Designation Form attached hereto as Attachment C. Should you wish to
designate a beneficiary for your shares, the Beneficiary Designation Form must
be returned to me at The Hartford, Hartford Plaza, HO-1-01, Hartford, CT 06115,
Fax (860) 547-4562. If the form is not returned, your shares transferable to a
designated beneficiary will be transferred to your estate in the event of your
death, except to the extent that you previously filed a Beneficiary Designation
Form applicable to future awards under the Plan. Unless revoked, your
Beneficiary Designation Form will apply to all shares previously granted under
the Plan and any shares that may be awarded to you in the future under the Plan.
Please note that you may elect to be taxed on the value of your shares in the
year of award by making an IRS Section 83(b) election. This election is made by
filing a written statement describing your award with the IRS within 30 days of
the date of award. If you make this election, you will have ordinary
compensation income equal to the value of the shares in the year of award
(determined without regard to the restrictions). Also, dividends received during
the restriction period are taxed in the year received as ordinary dividend
income. On a later sale of your shares, any appreciation or depreciation in the
value of your shares from the date of award until the date of sale will be
treated as capital gain or loss. In light of the potential severe tax cost in
the event of a decline in share value or a forfeiture of your shares, making the
Section 83(b) election may be inadvisable. You should consult your tax advisor
for further details about the election and to determine whether it would be
appropriate to make the election in your personal tax circumstances. If you
decide to make the election, please forward a copy of your election statement to
me at the above address.

      RESTRICTED SHARES:
[XXX]   RESTRICTION PERIOD:
[3 years from date of award]

Your restricted stock award is subject to the terms and conditions set forth in
this notice, the Plan, and the administrative rules, procedures and
interpretations adopted pursuant to the Plan, and such amendments as may be made
to each of the foregoing from time to time. The foregoing documents, including
any amendments, collectively constitute your restricted stock award agreement
with The Hartford for purposes of the award referred to herein.

(-s- Ann de Raismes) [y09342y0934201.gif]
Ann M. de Raismes
Executive Vice President, Human Resources
The Hartford Financial Services Group, Inc.

 



--------------------------------------------------------------------------------



 



Attachment B

THE HARTFORD 2005 INCENTIVE STOCK PLAN:

ADMINISTRATIVE RULES
ADOPTED BY THE COMPENSATION AND PERSONNEL COMMITTEE
OF THE HARTFORD FINANCIAL SERVICES GROUP, INC.
RELATING TO RESTRICTED STOCK AWARDS FOR NON-EMPLOYEE DIRECTORS

Set forth below are the Administrative Rules (“Rules”) which have been adopted
by the Compensation and Personnel Committee (the “Compensation Committee”) of
the Board of Directors of The Hartford Financial Services Group, Inc. (the
“Company”) for the administration of Restricted Stock under The Hartford 2005
Incentive Stock Plan (the “Plan”) for Non-Employee Directors of the Company. All
terms and conditions of the Plan (including those relating to any Change of
Control of the Company), as it may be amended from time to time, and the rules
and interpretations applicable under the Plan, as they may be adopted by the
Compensation Committee from time to time, shall apply to all Restricted Stock
granted under the Plan except as otherwise provided pursuant to the Rules set
forth herein. Capitalized terms used herein shall have the meanings specified
herein or assigned by the Plan.



  1.   Annual Non-Employee Director Restricted Stock Awards. An annual award of
Restricted Stock automatically shall be made, on such date as may be determined
appropriate by the Nominating and Corporate Governance Committee of the Board
(the “Nominating Committee”) from time to time, to each director of the Company
expected to stand as a director-nominee for election to the Board at the next
Annual Meeting of Stockholders who is not an officer of, or otherwise employed
by, the Company or any of its subsidiaries or affiliates (“Non-Employee
Director”).     2.   Amount of Awards. The amount of each Non-Employee
Director’s annual Restricted Stock award shall equal the number of whole shares
of Stock (rounded up to the nearest whole share) determined by dividing (a) the
dollar amount of the annual award as may be in effect at the time of award as
determined by the Nominating Committee, by (b) the Fair Market Value of the
Stock on the date of award.     3.   General Rule for Lapse of Restrictions on
Restricted Stock. Except as otherwise provided in the Plan, the restrictions on
Restricted Stock awarded to Non-Employee Directors under the Plan shall lapse in
accordance with the following vesting schedule (or such other vesting schedule
as may be determined appropriate by the Nominating Committee from time to time):
the restrictions on such Restricted Stock shall lapse on the third anniversary
of the date of award. Notwithstanding the preceding sentence, the restrictions
on Restricted Stock awarded to a Non-Employee Director shall lapse automatically
upon the occurrence of any of the following events: (a) retirement from service
on the Board at age 72, (b) death of the Non-Employee Director, (c) Total
Disability of the Non-Employee Director, (d) resignation by the Non-Employee
Director under cases of special circumstances where the Committee, in its sole
discretion, consents to waive any remaining restriction, or (e) a Change of
Control (in the event of a Change of Control as described in Section 9(a)(iii)
or Section 9(a)(iv) of the Plan, in the case of a Non-Employee Director whose
service on the Board involuntarily terminates on or after the date of the
stockholder approval described in either of such Sections but before the date of
the consummation described in either of such Sections, the date of termination
of such Non-Employee Director’s service shall be deemed for purposes of the Plan
to be the day following the date of the applicable consummation).     4.  
Registration of Restricted Stock. All shares of restricted stock granted to
Non-Employee Directors will be registered in their respective names and held in
escrow by the Company until the restrictions on such shares lapse in accordance
with the Plan and these Rules. Shares of restricted stock may be evidenced on a
book entry or electronic basis or pursuant to other arrangements (including,
without limitation, in an omnibus or nominee account administered by a third
party), rather than such shares being registered in the respective names of the
Non-Employee Directors and held in escrow, so long as the shares of restricted
stock to the credit of each Non-Employee Director may be accurately determined.

 



--------------------------------------------------------------------------------



 



  5.   Dividends and Voting Rights. Pursuant to Section 7(j) of the Plan,
Non-Employee Directors shall receive dividends with respect to all Restricted
Stock held in escrow on their behalf and shall have the right to vote such
Restricted Stock.     6.   Prorated Awards for Non-Employee Directors Elected
After Annual Non-Employee Director Restricted Stock Awards are Made. A
Non-Employee Director elected to the Board after the annual Non-Employee
Director Restricted Stock Awards described in Rule 1 are made shall receive a
prorated annual Award of Restricted Stock (rounded up to the nearest whole
share) for the portion of the Board service year (the period between dates of
Annual Meetings of Stockholders) during which he or she is elected. The amount
of such award shall be determined by dividing (a) the dollar amount in effect
under Rule 2 for the immediately preceding annual Non-Employee Director
Restricted Stock Awards under Rule 1, by (b) the Fair Market Value of the Stock
on the date of such Non-Employee Director’s election, and (c) multiplying the
resulting amount by the “Service Fraction.” The Service Fraction shall mean the
fraction resulting from dividing (i) the nearest number of whole months that are
expected to elapse between the date of such Non-Employee Director’s election and
the next Annual Meeting of Stockholders, by (ii) the nearest number of whole
months that are expected to elapse between the immediately preceding Annual
Meeting of Stockholders and the next Annual Meeting of Stockholders. A
Non-Employee Director who is elected to the Board after the annual Non-Employee
Director Restricted Stock Awards described in Rule 1 are made, but before the
start of the Board service year to which such Restricted Stock Awards relate,
shall also receive the full annual Restricted Stock Award for such upcoming
Board service year, calculated by dividing (a) the dollar amount in effect under
Rule 2 for such upcoming Board service year, by (b) the Fair Market Value of the
Stock on the date of such Non-Employee Director’s election. The effective date
of any such award shall be the date of such Non-Employee Director’s election.

 